 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     KATHRYN C. NEWMAN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13733
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Kathryn_Newman@fd.org

 7   Attorney for Carl Williams

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:17-cr-00289-JAD-NJK

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               SENTENCING HEARING
13          v.
                                                                   (Second Request)
14   CARL WILLIAMS,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, United
18   States Attorney, and Alexandra M. Michael, Assistant United States Attorney, counsel for the
19   United States of America, and Rene L. Valladares, Federal Public Defender, and Kathryn C.
20   Newman, Assistant Federal Public Defender, counsel for Carl Williams, that the Sentencing
21   Hearing currently scheduled on November 13, 2018, be vacated and continued to a date and
22   time convenient to the Court, but no sooner than thirty (30) days.
23          This Stipulation is entered into for the following reasons:
24          1.      The parties need the additional time to prepare for sentencing.
25          2.      The defendant is in custody and agrees with the need for the continuance.
26          3.      The parties agree to the continuance.
 1        This is the second request for a continuance of the sentencing hearing.
 2        DATED this 31st day of October, 2018.
 3
 4   RENE L. VALLADARES                            DAYLE ELIESON
     Federal Public Defender                       United States Attorney
 5
 6     /s/ Kathryn C. Newman                         /s/ Alexandra M. Michael
     By_____________________________               By_____________________________
 7   KATHRYN C. NEWMAN                             ALEXANDRA M. MICHAEL
     Assistant Federal Public Defender             Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                  2
 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:17-cr-00289-JAD-NJK
 4
                    Plaintiff,                           ORDER
 5
            v.
 6
     CARL WILLIAMS,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11                                                                         January 7, 2019,
     Tuesday, November 13, 2018 at 10:00 a.m., be vacated and continued to ________________

12   at
     atthe
        thehour
            hourofof___:___ __.m.; or to a time and date convenient to the court.
                     10:30 a.m.
13         DATED
           DATEDthis
                 this 1st
                      ___day
                          day of November,   2018.
                                 October, 2018.

14
15
                                                  UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                     3
